Citation Nr: 1403903	
Decision Date: 01/29/14    Archive Date: 02/10/14

DOCKET NO.  10-40 227	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to a higher initial rating for right shoulder strain with arthritis, evaluated as 20 percent disabling from October 14, 2008, 30 percent disabling from March 18, 2009, and 40 percent disabling from August 27, 2009.

2.  Entitlement to service connection for any left shoulder disability (claimed as chronic pain in shoulders), to include as secondary to a service-connected disability.  

3.  Entitlement to service connection for any spine disability (claimed as upper back condition), to include as secondary to a service-connected disability.  

4.  Entitlement to service connection for depressive disorder not otherwise specified (NOS), to include as secondary to a service-connected disability.  

5.  Entitlement to service connection for a cervical spine disability, to include as secondary to a service-connected disability.  

6.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to a service-connected disability.  
REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

S. Keyvan, Counsel


INTRODUCTION

The Veteran had active service from August 1977 to July 1980.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from February, July, and November 2009 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.  

During the pendency of the Veteran's appeal, and specifically by way of the July 2009 and November 2009 rating decisions, the RO increased the disability evaluation for the service-connected right shoulder disability to 30 percent disabling, effective from March 18, 2009; and 40 percent disabling, effective from August 27, 2009.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999) (where evidence indicates that the degree of disability increased or decreased during appeal period following the assignment of the initial rating, "staged" ratings may be assigned for separate periods of time based on facts found).  

In October 2013, the Veteran testified before the undersigned at the Board in Washington, DC.  A transcript of the hearing is associated with the claims file.  

(The issues of entitlement to a higher rating for right shoulder strain from August 27, 2009, as well as entitlement to TDIU and service connection for a left shoulder disability, cervical spine disability, any spine disability, and depressive disorder NOS are addressed in the remand that follows the decision below.)


FINDINGS OF FACT

1.  For the period from October 14, 2008 to March 18, 2009, the Veteran's right shoulder disability was manifested by pain and limitation of motion of the arm to shoulder level; limitation of motion of the arm midway between side and shoulder level even with functional loss has not been shown.  

2.  For the period from March 18, 2009 to August 27, 2009, the Veteran's right shoulder disability was manifested by limitation of motion of the arm to midway between side and shoulder level; limitation of motion of the arm to 25 degrees from the side, ankylosis, fibrous union, nonunion or loss of head of the humerus has not been demonstrated.  


CONCLUSIONS OF LAW

1.  The criteria for an initial evaluation in excess of 20 percent for right shoulder strain with arthritis, for the period from October 14, 2008 to March 18, 2009 have not been met.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5200-5203 (2013).  

2.  The criteria for an initial evaluation in excess of 30 percent for right shoulder strain with arthritis, for the period from March 18, 2009 to August 27, 2009 have not been met.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5200-5203 (2013).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

At the outset, the Board notes the enactment of the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), in November 2000. See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002 & Supp. 2013).  To implement the provisions of the law, VA promulgated regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  The VCAA and its implementing regulations include, upon the submission of a substantially complete application for benefits, an enhanced duty on the part of VA to notify a claimant of the information and evidence needed to substantiate a claim, as well as the duty to notify the claimant of what evidence will be obtained by whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define the obligation of VA with respect to its duty to assist a claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

(The Board notes that 38 C.F.R. § 3.159 was revised, effective May 30, 2008, during the pendency of the appeal.  See 73 Fed. Reg. 23353 -56 (Apr. 30, 2008).  The amendments apply to applications for benefits pending before VA on, or filed after, May 30, 2008.  The amendments, among other things, removed the notice provision requiring VA to request the Veteran to provide any evidence in the Veteran's possession that pertains to the claim.  See 38 C.F.R. § 3.159(b)(1).)

The Board finds that all notification and development action needed to render a decision on the claim on appeal has been accomplished. 

Through a December 2008 notice letter, the RO notified the Veteran of the information and evidence needed to substantiate his underlying service connection claim.  Thereafter, the Veteran was afforded the opportunity to respond.  In addition, the Veteran was provided notice concerning the assignment of rating criteria and effective dates via the December 2008 letter.  Hence, the Board finds that the Veteran has received notice of the information and evidence needed to substantiate his claim, and has been afforded ample opportunity to submit such information and evidence.

The Board also finds that the December 2008 notice letter satisfies the statutory and regulatory requirement that VA notify a claimant what evidence, if any, will be obtained by the claimant and which evidence, if any, will be retrieved by VA.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  In the letter, the RO notified the Veteran that VA was required to make reasonable efforts to obtain medical records, employment records, or records from other Federal agencies.  The RO also requested that the Veteran identify any medical providers from whom he wanted the RO to obtain and consider evidence.  Thus, the Board finds that "the appellant [was] provided the content-complying notice to which he [was] entitled."  Pelegrini v. Principi, 18 Vet. App. 112, 122 (2004).  In addition, the Veteran was given the opportunity to respond following the October 2008 notice letter.  

In any event, as is the case here, once a veteran disagrees with an initial determination, other provisions apply to the remainder of the adjudication process, particularly those pertaining to the issuance of rating decisions and statements of the case.  See 38 U.S.C.A. §§ 5104(a), 7105(d) (West 2002); 38 C.F.R. §§ 3.103(b)(1), 19.29 (2010); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); see also Dunlap v. Nicholson, 21 Vet. App. 112, 119 (2007).  Nothing about the evidence or any response to the RO's notification suggests that the case must be re-adjudicated ab initio to satisfy the requirements of the VCAA.  

The Board also points out that there is no indication that any additional action is needed to comply with the duty to assist in connection with the claims addressed herein.  The Veteran's service treatment records as well as all identified and available post-service VA medical records and private treatment reports pertinent to the time period on appeal are in the claims file and were reviewed by both the RO and the Board in connection with the Veteran's current claim.  Indeed, at no time has the Veteran referenced outstanding records that he wanted VA to obtain or that he felt were relevant to his claim for higher ratings with regard to the period prior to August 27, 2009.  

Moreover, in addition to obtaining all relevant records, the Veteran was also afforded VA examinations in January 2009 and April 2009.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  As noted below, the Board finds that the VA examinations obtained in this case are adequate as they are predicated on consideration of all of the pertinent evidence of record, to include the statements of the Veteran and reflect that the examiners conducted a full examination of the Veteran, including information necessary to apply the pertinent rating criteria.  The Board acknowledges the Veteran's assertions that the January 2009 VA examination was an inadequate assessment of the severity of the left shoulder impairment.  However, review of the examination report reflects that the VA examiner interviewed the Veteran regarding his medical history and conducted a complete physical evaluation of his right shoulder, which included an evaluation of the Veteran's range of motion during forward flexion, abduction, adduction, internal rotation and external rotation.  The VA examiner also considered where pain began and motion loss from repetitive movement and provided an overall summary of all functional losses demonstrated on clinical examination.   Given the above consideration of the Veteran's limitation of motion during range-of-motion exercises, as well as the level of functional impairment as a result of his pain, the Board finds the Veteran's objections to be without merit.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination with respect to the issues addressed herein has been met.  38 C.F.R. § 3.159(c)(4).  

Under these circumstances, the Board finds that VA has complied with all duties to notify and assist required by 38 U.S.C.A. §§ 5103(a), 5103A and 38 C.F.R. § 3.159.  

II.  Analysis

Disability evaluations are determined by comparing a Veteran's symptoms with criteria set forth in VA's Schedule for Rating Disabilities, which are based on average impairment in earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2013).  When a question arises as to which of two ratings applies under a particular diagnostic code, the higher of the two evaluations is assigned if the disability more closely approximates the criteria for the higher rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2013).  After consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2013).  

The veteran's entire history is reviewed when making disability evaluations.  See generally Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 4.1.  Where, as in the case of the Veteran's claim, the question for consideration is the propriety of the initial evaluation assigned, consideration of the medical evidence since the effective date of the award of service connection and consideration of the appropriateness of a staged rating are required.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).  If evidence obtained during the appeal period indicates that the degree of disability increased or decreased following the assignment of the initial rating, "staged" ratings may be assigned for separate periods of time based on facts found.  Id.  Further, "[w]here there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned."  38 C.F.R. § 4.7 (2013).  

In reaching the following decisions, the Board has considered the Veteran's assertions regarding the severity of his right shoulder symptoms.  Indeed, in the current appeal, the Veteran contends that he is entitled to a higher evaluation for his service-connected right shoulder strain because the disability evaluations assigned do not adequately reflect the current severity of his disability.  The Board finds that the Veteran is certainly competent to discuss the severity of his symptomatology.  As a lay person, however, the Board gives more weight to the specific objective findings obtained through specialized testing and physical examinations.  Such matters require medical expertise to determine.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  

The Veteran's right shoulder strain with arthritis is currently assigned a 20 percent disability evaluation from October 14, 2008, and a 30 percent disability evaluation from March 18, 2009,  to August 27, 2009, pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5201.  

Under DC 5201, a 20 percent disability rating is contemplated for limitation of motion of the major or minor arm at shoulder level or for limitation of the minor arm to midway between side and shoulder level.  A 30 percent disability rating is warranted for limitation of the major arm to midway between side and shoulder level or when motion of the minor arm is limited to 25 degrees from the side.  A 40 disability rating is warranted when motion of the major arm is limited to 25 degrees from the side.  38 C.F.R. § 4.71a, DC 5201 (2013).

Under DC 5202, pertaining to other impairment of the humerus, malunion with moderate deformity (major and minor shoulder) warrants a 20 percent disability rating; malunion with marked deformity is evaluated as 30 percent disabling for the major shoulder and as 20 percent disabling for the minor shoulder.  38 C.F.R. § 4.71a, DC 5202.  Recurrent dislocations of the humerus at the scapulohumeral joint, with infrequent episodes, and guarding of movement only at the shoulder level, is evaluated as 20 percent disabling (major and minor shoulder); recurrent dislocations of the humerus at the scapulohumeral joint, with frequent episodes and guarding of all arm movements, is evaluated as 30 percent disabling for the major shoulder and as 20 percent disabling for the minor shoulder.  Id.  A fibrous union of the humerus is evaluated as 50 disabling for the major shoulder and as 40 percent disabling for the minor shoulder; a nonunion of the humerus is evaluated as 60 disabling for the major shoulder and as 50 percent disabling for the minor shoulder; and a flail shoulder (loss of head of humerus) is evaluated as 80 disabling for the major shoulder and as 70 percent disabling for the minor shoulder.

Under Diagnostic Code 5203, a 20 percent disability evaluation is contemplated for impairment of the clavicle or scapula, manifested by nonunion with loose movement.  A 20 percent disability evaluation may also be assigned for dislocation of the clavicle or scapula.  

Handedness for the purpose of a dominant rating will be determined by the evidence of record, or by testing on VA examination.  Only one hand shall be considered dominant.  The Veteran is right handed and as such, major, as opposed to minor, extremity disability ratings are applicable.  38 C.F.R. § 4.69.  

The standard ranges of motion of the shoulder are 180 degrees for forward elevation (flexion) and 180 degrees for abduction.  The standard range of motion for internal and external rotation is 90 degrees.  38 C.F.R. § 4.71, Plate I.  

From October 14, 2008, to March 18, 2009

The Veteran was afforded a VA examination in January 2009, at which time he provided his military history and explained that he developed severe right shoulder pain while boxing in the military.  According to the Veteran, he felt a popping sensation in his right shoulder as a result of this incident, and despite receiving steroid injections and undergoing physical therapy sessions for the remainder of his service, his right shoulder symptoms did not improve.  The Veteran further stated that he has continued to experience persistent right shoulder pain since his separation from service.  During the examination, the Veteran reported pain in his shoulder joints at rest, and described the pain as constant and dull in nature.  He denied any weakness, fatigability or stiffness in the right shoulder at rest, and on a scale of one to ten, (with one being the least level of pain and ten being the highest), the Veteran rated his right shoulder pain at a 9 1/2 at rest.  

On physical examination, the Veteran was shown to have forward flexion to 100 degrees with pain between 90 to 100 degrees; abduction to 90 degrees with pain between 80 to 90 degrees; adduction to 30 degrees with pain at 20 to 30 degrees; and internal and external rotation to 90 degrees with no pain.  The examiner did not observe additional functional impairment in the right shoulder due to pain, fatigue, weakness, or lack of endurance during repetitive motion.  According to the Veteran, he experiences flare-ups of pain in the right shoulder joint in cold and damp temperatures and when lifting objects in excess of seven to eight pounds, while driving an automobile for more than two hours, when reaching for objects above the eye level for longer than a few minutes, while lying on his right side for longer than a few minutes, and when pushing and pulling objects in excess of seven pounds.  On a scale of one to ten, the Veteran rated his pain level at a ten during these flare-ups.  The examiner determined that the Veteran has an additional five percent limitation of function of his daily activities during flare-ups of his right shoulder joint.  Based on his evaluation of the Veteran, the VA examiner diagnosed the Veteran with a bilateral shoulder strain that was slightly worse in the right shoulder.  

The Veteran also underwent x-rays of the right shoulder in January 2009, the results of which showed a narrowing of the right glenohumeral joint and bony spurring of the right acromioclavicular joint.  The radiologist noted that these findings were consistent "mild with degenerative changes."  

In February 2009, the Veteran presented at the Philadelphia VA medical center (VAMC) to establish medical care.  He reported a history of chronic shoulder pain, and stated that the pain was worse in his right shoulder.  On physical examination of the extremities, the treatment provider noted that the Veteran could not raise his right hand above his head, and exhibited limited abduction and adduction in his extremity due to his pain.  The treatment provider did not observe any effusion or tenderness in the acromioclavicular joints.  Subsequent VA  treatment records dated in March 2009 reflect the Veteran's ongoing complaints of right shoulder pain that was gradually worsening and radiating throughout his arm.  

In considering the evidence of record under the laws and regulations as set forth above, the Board concludes that the Veteran is not entitled to an initial evaluation in excess of 20 percent for his right shoulder strain for the period prior to March 18, 2009.  The medical evidence of record does not reflect limitation of motion of the arm at midway between the side and shoulder level (45 degrees), or major arm motion to 25 degrees from the side.  Specifically, the January 2009 VA examination report reflects forward elevation to 100 degrees and abduction to 90 degrees.  Although the Veteran exhibited pain at 90 degrees during forward elevation, and at 80 degrees during abduction, these measurements still far exceed the requisite criteria for an evaluation greater than 20 percent under Diagnostic Code 5201.  In other words, the findings do not indicate that the Veteran's right shoulder motion is limited to midway between his side and shoulder level, even considering the point at which his range of motion was limited by pain during the January 2009 examination.  

The Board also observes that the rating schedule contains additional diagnostic codes pertaining to the shoulder and arm.  See 38 C.F.R. § 4.71a, Diagnostic codes 5200, 5202-5203.  While the Board has considered whether an increased evaluation would be in order under other relevant diagnostic codes, the Board finds that the criteria for a rating in excess of 20 percent for the Veteran's right shoulder disability are simply not met.  In this regard, the medical evidence of record does not show the Veteran to have ankylosis of the scapulohumeral articulation or other impairment of the humerus.  As demonstrated by the range-of-motion findings of record, the Veteran's arm and shoulder do not appear to be fixed or immobile.  The Board notes that ankylosis is defined as "immobility and consolidation of a joint due to disease, injury, surgical procedure."  Lewis v. Derwinski, 3 Vet. App. 259 (1992) (citing Saunders Encyclopedia and Dictionary of Medicine, Nursing, and Allied Health at 68 (4th ed. 1987)); Dinsay v. Brown, 9 Vet. App. 79, 81 (1996), (Ankylosis is "stiffening or fixation of a joint as the result of a disease process, with fibrous or bony union across the joint", citing Stedman's Medical Dictionary 87 (25th ed. 1990).  

In addition, the competent medical evidence of record fails to show dislocation of the clavicle or scapula at any time during the appeal period.  Indeed, the Veteran denied ever having dislocated his right shoulder since the onset of his right shoulder pain.  See January 2009 VA examination report.  Furthermore, while the January 2009 x-ray report revealed narrowing of the right glenohumeral joint, there is nothing in the medical evidence indicating that the Veteran has a malunion of the humerus or recurrent dislocation of the scapulohumeral joint, a fibrous union of the humerus, a nonunion of the humerus, or the loss of the head of the humerus.  Therefore, a rating greater than the assigned 20 percent is not warranted under Diagnostic Code 5200, 5202-5203.  

The Board notes that when an evaluation of a disability is based on limitation of motion and/or arthritis, the Board must also consider, in conjunction with the otherwise applicable diagnostic code, any additional functional loss a veteran may have sustained by virtue of other factors as described in 38 C.F.R. §§ 4.40, 4.45, 4.59 (2013).  See also DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  Such factors include more or less movement than normal, weakened movement, excess fatigability, incoordination, pain on movement, swelling, and deformity or atrophy of disuse.  

In the instant case, the Veteran has reported his main symptoms to be shoulder pain and limited motion.  However, the most favorable probative evidence showed abduction limited to 80 degrees on account of pain.  Thus, even considering the Veteran's complaints of pain, he is able to achieve right shoulder motion to a degree greater than that which would satisfy the criteria for a 30 percent rating under DC 5201.  Further, testing failed to show additional limited movement due to pain, fatigue, weakness or lack of endurance.  Thus, his symptoms are better described by the criteria for the 20 percent rating than by the criteria for a 30 percent rating.  The Board consequently finds entitlement to a rating greater than 20 percent in accordance with DeLuca, supra, has not been established.

A review of the record for the period prior to March 18, 2009 reflects that the Veteran has not complained of any neurological symptoms arising from his service-connected right shoulder disability.  In addition, the medical evidence of record is clear for any neurological abnormalities.  Indeed, at the January 2009 VA examination, the VA examiner observed an absence of weakness, paresthesia or muscle atrophy in the upper extremities.  The examiner further described the Veteran's muscle tone as normal, and the Veteran's motor strength as equal and symmetrical in both upper extremities.  In addition, the examiner noted no sensory deficit to light touch and pinprick in the upper extremities.  Based upon the current record, a separate rating for neurological manifestations of the right shoulder for the period prior to March 18, 2009, is not warranted at this time.  

From March 18, 2009 to August 27, 2009

The Veteran was afforded another VA examination in April 2009.  During this examination, the Veteran reported experiencing weakness, stiffness, and chronic pain at rest in his right shoulder.  On a scale of one to ten, the Veteran rated his pain level at a nine, and stated that prescribed medication for his pain in the past did not help alleviate his symptoms.  The VA examiner reviewed the January 2009 x-ray results and noted that these findings revealed changes consistent with mild degenerative changes and arthritis.  On physical examination, the Veteran was shown to have forward flexion to 40 degrees, abduction to 40 degrees, external rotation to 40 degrees and internal rotation to 40 degrees.  According to the examiner, all these range-of-motion movements were limited by pain, and the point in which the pain began was at the 40-degree mark for all four sets of exercises.  The examiner further noted that the Veteran did not experience an increase in pain, nor did he experience fatigue, weakness, or lack of endurance on repetitive use.  The Veteran denied any flare-ups of pain.  

Subsequent VA treatment records reflect the Veteran's ongoing complaints of pain and discomfort in his right shoulder.  During a June 2009 VA pain outpatient consultation, the Veteran described how the pain in his neck, back and shoulders had affected his quality of life, his activities of daily living, and his ability to maintain employment.  The Veteran described a constant throbbing and aching sensation in his neck and upper back that radiated throughout the tops of his shoulders.  On physical examination, the treatment provider noted that range of motion could not be tested in the Veteran's shoulders, and that he could lift his arms in abduction only minimally due to the pain.  Further testing showed the Veteran's strength to be 5/5 in his upper extremities.  Based on her evaluation of the Veteran, the VA treatment provider assessed him with having cervicogenic pain due to facet arthropathy and degenerative disc disease (DDD) causing foraminal stenosis at C5-6 and C6-7; significant myofascial involvement with very limited movement; shoulder pain with x-ray evidence of osteoarthritis, and limited range of motion of the shoulder due to shoulder pathology (osteoarthritis or possibly the beginning of adhesive capsulitis).  

As previously discussed above, the Veteran was assigned a 30 percent rating for his right shoulder strain with arthritis for the period from March 18, 2009 to August 26, 2009.  Under DC 5201, a 30 percent rating contemplates limitation of motion of the arm midway between side and shoulder level, and a 40 percent rating is warranted when there is limitation of motion of the arm to 25 degrees from the side.  See 38 C.F.R. § 4.71a, DC 5201 (2013). 

In considering the evidence of record under the laws and regulations as set forth above, the Board concludes that the Veteran is not entitled to an initial evaluation in excess of 30 percent for his right shoulder strain for the period from March 18, 2009 to August 26, 2009.  Review of the medical evidence shows that the Veteran did not demonstrate the requisite limitation of motion in the right arm for a rating in excess of 30 percent.  In this regard, the Veteran was shown to have forward flexion and abduction to no worse than 40 degrees, even when considering functional impairment.  See April 2009 VA examination report.  

A reading of the Veteran's statements subsequent to the April 2009 VA examination reflects his belief that the April 2009 VA examination was based on what the January 2009 VA examiner wrote in his report rather than on an interview of, and discussion with, the Veteran.  These statements are also suggestive of a greater degree of severity than shown on the most recent VA examination.  The Veteran is certainly competent to describe the restricted motion in his right shoulder.  However, the VA assessments are made by medical professionals in a clinical setting with precise measurements and considerations of functional impairment.  The Board considers the VA clinical examination findings more persuasive for rating purposes.  Caluza v. Brown, 7 Vet. App. 498, 510-511 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curiam) (table); see Madden v. Brown, 125 F. 3d 1447, 1481  (Fed. Cir. 1997); (the Board has the "authority to discount the weight and probative value of evidence in light of its inherent characteristics in its relationship to other items of evidence").  The Veteran's description of restricted motion alone, is not persuasive evidence that his right shoulder disability approximated the criteria for a 40 percent rating under Diagnostic Code 5201.  38 C.F.R. § 4.71a, DC 5201.  

The Board has also considered the provisions of 38 C.F.R. §§ 4.40, 4.45, 4.59, and the holdings in DeLuca.  However, an increased evaluation for the Veteran's right shoulder strain is not warranted on the basis of functional loss due to pain or weakness in this case, as the Veteran's symptoms are supported by pathology consistent with the assigned 30 percent rating, and no higher.  In this regard, the Board observes that the Veteran has complained of pain on numerous occasions and the medical evidence of record reveals objective findings of pain during range-of-motion exercises.  The April 2009 VA examiner specifically noted that the Veteran's range-of-motion exercises were limited by pain and the point in range of motion that the pain began was at the 40-degree mark for all four range-of-motion exercises.  However, the Board notes that the effect of the recurrent pain in the Veteran's right shoulder is contemplated in the 30 percent disability evaluation under Diagnostic Code 5201 for the period from March 18, 2009 to August 26, 2009.  The Veteran's complaints do not, when viewed in conjunction with the medical evidence, tend to establish weakened movement, excess fatigability, or incoordination to the degree that would warrant a higher initial evaluation.  In fact, the April 2009 VA examiner noted that there was no additional limitation of joint function due to weakness, fatigue or lack of endurance after repetitive use.  Therefore, the Board finds that the preponderance of the evidence is against an initial rating in excess of 30 percent for the Veteran's right shoulder strain with arthritis.  

The Board has also considered whether higher or separate ratings are warranted under other Diagnostic Codes.  However, the diagnostic studies did not show fibrous union of the humerus, nonunion of the humerus, or a loss of the head of the humerus so as to warrant a disability rating higher than 30 percent under Diagnostic Code 5202.  Additionally, the medical evidence also does not show that the Veteran had any dislocation, nonunion of, or malunion of the clavicle or scapula; or ankylosis of the scapulohumeral articulation, so as to warrant a disability rating higher than 30 percent under Diagnostic Codes 5200 or 5202.

The Board acknowledges the Veteran's complaints of numbness in his arms during the March 2009 VA neurological consultation.  However, physical evaluation of the Veteran was absent any neurological abnormalities in the upper extremities.  In fact, the Veteran's motor strength was 5/5 and his right upper extremity reflexes revealed right biceps and radial jerks of 2+.  The treatment provider further noted that the Veteran had cervical spondylosis and some of his pain was radicular in nature.  The Veteran also complained of numbness in the back of his right arm at a June 2009 VA outpatient visit.  However, in light of the medical assessment made by the June 2009 VA treatment provider, the record suggests that this was related to his cervical spine disorder, rather than his right shoulder disorder.  As such, the Board finds that a separate rating for neurological manifestations of the right shoulder disability, for the period from March 18, 2009 to August 27, 2009 is not warranted.  

The Board has considered the potential application of other various provisions, including 38 C.F.R. § 3.321(b)(1), for exceptional cases where schedular evaluations are found to be inadequate.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  According to the regulations, an extraschedular disability rating is warranted upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular scheduler standards.  38 C.F.R. § 3.321(b)(1) (2013); Fanning v. Brown, 4 Vet. App. 225, 229 (1993).  

In Thun v. Peake, 22 Vet. App. 111, 115-116 (2008), the Court set forth a three-step inquiry for determining whether a Veteran is entitled to an extraschedular rating.  First, as a threshold issue, the Board must determine whether the Veteran's disability picture is contemplated by the rating schedule.  If so, the rating schedule is adequate and an extraschedular referral is not necessary.  If, however, the Veteran's disability level and symptomatology are not contemplated by the rating schedule, the Board must turn to the second step of the inquiry, that is, whether the Veteran's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  These include marked interference with employment and frequent periods of hospitalization.  Third, if the first and second steps are met, then the case must be referred to the VA Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.  

Here, the evidence of record does not reflect that the Veteran's right shoulder disability is so exceptional as to not be contemplated by the rating schedule.  There is no unusual clinical picture presented; nor is there any other factor which takes the disability outside the usual rating criteria.  The rating criteria for this disability contemplate his symptoms, including pain and restricted movement, and there are no symptoms left uncompensated or unaccounted for by the assignment of a schedular rating.  As such, the threshold issue under Thun is not met, and any further consideration of governing norms or referral to the appropriate VA officials for extraschedular consideration is not necessary.  


ORDER

Entitlement to an initial rating in excess of 20 percent for right shoulder strain with arthritis from October 14, 2008 to March 18, 2009, is denied.  

Entitlement to an initial rating in excess of 30 percent for right shoulder strain with arthritis from March 18, 2009 to August 27, 2009, is denied.  


REMAND

The Veteran contends that his left shoulder, cervical and any non-cervical spine disabilities all arose in service, and are specifically due to his in-service boxing injuries while serving in the Marine Corps.  According to the Veteran, he was constantly hitting bags, throwing punches and taking punches while participating in the United States Marine Corps boxing team, and as a result, he exerted and used his arms, shoulders, and neck more than the average Marine.  See April 2009 Statement of Veteran and March 2010 Notice of Disagreement (NOD).   

Left Shoulder Disability

At the Veteran's June 1977 and September 1977 enlistment examinations, the clinical evaluation of the upper extremities was shown to be abnormal, and the medical examiner noted that the Veteran had a left shoulder injury that caused him occasional pain.  On his June 1977 medical history report, it appears that the Veteran may have also reported a history of a painful or trick shoulder.  The remainder of the Veteran's service treatment records is clear for any treatment for, or complaints of left shoulder problems.  

The law provides that a veteran is presumed to be in sound condition, except for defects, infirmities or disorders noted when examined, accepted, and enrolled for service, or where clear and unmistakable evidence establishes that an injury or disease existed prior to service and was not aggravated by service.  38 U.S.C.A. § 1111.  The regulations provide expressly that the term "noted" denotes "[o]nly such conditions as are recorded in examination reports,"  38 C.F.R. § 3.304(b) (2013), and that "[h]istory of preservice existence of conditions recorded at the time of examination does not constitute a notation of such conditions."  Id. at (b)(1).   

The law further provides that the burden to show no aggravation of a pre-existing disease or disorder during service is an onerous one that lies with the government.  See Cotant v. Principi, 17 Vet. App. 116, 131 (2003); Kinnaman v. Principi, 4 Vet. App. 20, 27 (1993).  Importantly, VA General Counsel determined that, in order to rebut the presumption of soundness, VA must show by clear and unmistakable evidence that there is a pre-existing disease or disorder and that it clearly and unmistakably was not aggravated during service.  See VAOPGCPREC 3-03 (July 16, 2003).  The claimant is not required to show that the disease or injury increased in severity during service before VA's duty under the second prong of this rebuttal standard attaches.  Id. 

At the January 2009 VA examination, the Veteran reported that he developed "spontaneous onset" of pain in the left shoulder in January 1981 approximately five or six months after his discharge from service.  Upon reviewing the Veteran's claims file, the examiner took note of the June 1977 enlistment examination that indicated that the Veteran had a left shoulder condition prior to his active duty in the military.  Based on his review of the claims file, as well as his evaluation of the Veteran, the VA examiner diagnosed the Veteran with having a bilateral shoulder strain that was worse in the right shoulder.  According to the examiner, the Veteran's left shoulder condition pre-existed his service, and was neither due to nor a result of conditions he had while he was in service.  

Even assuming that the claimed disorder did exist prior to service, there remains a question of whether the evidence clearly and unmistakably demonstrates that the Veteran's left shoulder disability was not aggravated by service.  The government may show a lack of aggravation by establishing that there was no increase in disability during service or that any increase in disability was due to the natural progress of the preexisting condition. 38 U.S.C.A. § 1153; Joyce v. Nicholson, 443 F.3d 845, 847 (Fed. Cir. 2006).  

Also, at his hearing, the Veteran appeared to suggest that his left shoulder disability may be secondary to his service-connected right shoulder disability.  See T. pp. 31-32.  Under section 3.310(a) of VA regulations, service connection may be established on a secondary basis for a disability that is proximately due to or the result of service-connected disease or injury.  Secondary service connection is also available for aggravation of a nonservice-connected disorder.  In reaching the determination as to aggravation of a nonservice-connected disability, the baseline level of severity of the nonservice-connected disease or injury must be established by medical evidence created before the onset of aggravation or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity of the nonservice-connected disease or injury.  These findings as to baseline and current levels of severity are to be based upon application of the corresponding criteria under the Schedule for Rating Disabilities (38 C.F.R. part 4) for evaluating that particular nonservice-connected disorder.  38 C.F.R. § 3.310.  

In light of the Veteran's recent contentions, and the inadequate medical opinion provided, the Board finds that the evidence of record is currently insufficient to decide the claim of service connection for a left shoulder disability, and another VA examination and medical nexus opinion are necessary before the merits of the appeal can be adjudicated.  


Spine Disability

The Veteran's service treatment records are negative for any complaints or signs of, or treatment provided for a cervical spine condition.  At the January 2009 VA examination, the Veteran reported that he developed a "spontaneous onset of neck pain" sometime around March/April 1978 while participating in an in-service boxing exercise that was a part of his intense physical training.  According to the Veteran, despite receiving treatment for, and undergoing conservative management of, his cervical spine condition, the symptoms associated with his cervical spine did not improve, and he has continued to experience persistent neck pain since his discharge from service.  The Veteran also underwent x-rays of the cervical spine, the results of which showed spondylosis deformans with mild disc space height loss and bilateral neuroforaminal narrowing.  

After evaluating the Veteran and reviewing his claims file, the VA examiner diagnosed the Veteran with having a cervical strain that was mildly active at the time of the examination, and determined that said disorder was neither due to, nor a result of conditions he had in service.  The VA examiner based his opinion on the service treatment records that were reportedly clear for any signs of a cervical spine condition.  Unfortunately, the examiner failed to reconcile his conclusion with the Veteran's competent complaints of continuing neck pain since his period of service.  In addition to assertions made at the VA examination, subsequent VA treatment records reflect the Veteran's ongoing complaints of neck pain since service.  See VA treatment records dated from March 2009 to June 2009.  These assertions were again reiterated at the October 2013 hearing.  See T., pp. 35-36. Thus, the Board finds that this opinion is of little probative value because it was not based on a complete history.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (which stipulates that it is what an examiner learns from the claims file for use in forming the expert opinion that matters. When the Board uses facts obtained from one opinion over another, it is incumbent upon the Board to point out those facts and explain why they were necessary or important in forming the appropriate medical judgment.)  As it remains unclear whether the Veteran's cervical spine disorder was incurred in service, another remand is necessary for a clarifying VA medical opinion.  

The Veteran also contends to have a spine condition that is separate and distinct from his cervical spine disability.  Turning to the service treatment records, the Board notes that the clinical evaluation of the spine was shown to be abnormal at the June 1977 and September 1977 enlistment examinations and the medical examiner noted that the Veteran had a previous back injury in 1976.  The Veteran also reported a history of recurrent back pain in his medical history report.  In August 1979, the Veteran presented at the military clinic with complaints of pain in his back of one day duration after lifting filters at work that weighed approximately 175 pounds.  On examination, the treatment provider noted that the Veteran experienced pain in the mid-back region and recommended that he apply a hot compress over the area.  It appears that the Veteran was thereafter placed on light duty for a period of time.  However, the remainder of the service treatment records are clear for any complaints of, or treatment for back problems.  

As previously noted above, the post-service treatment records reflect the Veteran's complaints of ongoing pain in his cervical spine region.  These records also reflect the Veteran's complaints of chronic pain in his low back region.  See April 2009 Primary Care follow-up report.  In addition, these treatment records demonstrate that the Veteran presented at the Philadelphia VAMC in April 2009 with complaints of a mass that had existed above his left medial scapula for the past fifteen to twenty years.  He was diagnosed with a back lipoma and underwent an excision of the lipoma soon thereafter that same month.  

During his hearing, the Veteran appears to attribute any problems in his upper back region to his cervical spine disability.  According to the Veteran, the pain in his neck radiates down to the middle of his back, and he currently also has sciatica and a herniated disc.  See T. pp. 39-40.  One treatment report, dated in November 2009, and issued by Dr. C. at Cooper Neurological Institute reflects that the Veteran was diagnosed with having cervical spondylosis and degenerative joint disease in both shoulders.  In December 2012, the Veteran was seen at Neurological Associates, at which time he described a history of neck pain with radiation into the left upper extremity.  During this evaluation, the Veteran underwent a nerve conduction velocity study, the findings of which were normal.  He also underwent an electromyography (EMG), the findings of which were consistent with C6, C7 and C8 radiculopathy.  The physician further noted that the possibility of associated brachial plexopathy could not be ruled out and ordered a magnetic resonance imaging (MRI) of the brachial plexis and cervical spine.  

While the January 2009 VA examiner, and the above-referenced treatment providers have assessed the Veteran with various disabilities associated with his cervical spine, the evidence is still unclear as to whether the Veteran has a musculoskeletal and/or neurological disability associated with the upper back region that is separate and distinct from his current cervical spine disabilities.  Accordingly, the Board finds that further clarification is required to determine whether the Veteran has a current spine disability separate and distinct from his cervical spine disability.  Where a determinative issue involves medical causation or a medical diagnosis, competent medical evidence is required.  See Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  

In addition, the Veteran submitted a VA form 21-4142 for J.B., M.D., and P.W., M.D. and noted that he had been receiving treatment for his neck, back and shoulders from these physicians since July 2010.  The Veteran also testified that he is currently seeking treatment with Dr. C., a private neurologist who works for Cooper Neurological Institute.  See T., p. 27.  As these matters are being returned for further development, an effort should be made to obtain records of any neck, back and shoulder treatment that the Veteran may have received from the above-referenced private physicians and any other private physician who treated the Veteran.  VA is required by the Veterans Claims Assistance Act of 2000 (VCAA) to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim, to include relevant records from both Federal and private sources.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2013).  

Depression

The Veteran contends that his depression is due to his service-connected right shoulder disability, and/or his current left shoulder, cervical spine and non-cervical spine disabilities.  During his hearing, the Veteran testified that he has difficulty sleeping and suffers from recurring nightmares.  In June 2009, the Veteran underwent a mental health intake evaluation at the VAMC, at which time, he reported to feel angry all the time.  The Veteran also described symptoms of depression, and reported experiencing difficulty sleeping due to the violent nature of his nightmares.  The Veteran denied receiving any previous psychiatric treatment.  When asked whether he currently experiences chronic pain, the Veteran responded that he did.  He also indicated that he was currently in pain, and, on a scale of one to ten, he rated his pain level at a 9.5.  Based on her discussion with, as well as her evaluation of, the Veteran, the VA examiner diagnosed the Veteran with having "depressive disorder NOS [not otherwise specified], r/o Intermittent Explosive Disorder."  

The service treatment records are negative for any indications, signs or findings of psychiatric problems.  

The Board notes that secondary service connection requires (1) medical evidence of a current disability; (2) a service-connected disability; and (3) medical evidence of a nexus between the service-connected disease or injury and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998).  As discussed above, the Veteran is currently service-connected for right shoulder strain with arthritis, and medical records reflect a diagnosis of depressive disorder NOS.  The remaining question, therefore, is whether there is medical evidence of a relationship between the current disability and the service-connected right shoulder strain.  At this juncture, the Board finds that the evidence of record is insufficient to render a determination regarding the etiology of the Veteran's psychiatric disorder.  As the record is unclear as to the origination of the Veteran's psychiatric disability, he should be afforded a VA examination to determine whether his depressive disorder, is related to his service-connected right shoulder, or is otherwise related to his military service.

In addition, the Board reiterates that the Veteran is currently not service connected for his left shoulder disability, his cervical spine disability and/or any other non-cervical spine disability.  (As previously discussed herein, the Veteran's claims for service connection for these disorders is being remanded for further evidentiary development.)  Accordingly, the Veteran's claim for service connection for depressive disorder NOS cannot be decided prior to a final decision on his claims for service connection for the left shoulder disability, a cervical spine disability and any other spine condition.  

Right Shoulder Disability from August 27, 2009

As noted above, in the November 2009 rating decision, the RO increased the rating for the Veteran's service-connected right shoulder strain with arthritis to 40 percent disabling, effective August 27, 2009.  At the November 2009 VA examination, the VA examiner noted that the Veteran had recently been referred to and evaluated by shoulder specialist orthopedist, Dr. G.  However, records pertaining to this treatment visit are not associated with the claims file.  Also, during his October 2013 hearing, the Veteran testified that he had been receiving medical care with a private physician for the past year or so.  See Hearing Transcript (T.), p. 20.  According to the Veteran, this physician not only prescribed him with medication every two weeks, but would also evaluate him during these treatment visits.  See T. pp. 23-24.  Although the prescriptions issued by this physician are associated with the claims file, the actual medical records pertaining to the Veteran's treatment visits with this physician have not been retrieved and associated with the claims file.  As such, efforts should be made to obtain these records and those of any other private physician who treated the Veteran for his right shoulder disability.  

The Board notes that during his hearing, the Veteran reported a tear in his right shoulder.  See T., p. 15.  Although the medical and diagnostic records prior to August 2009 are negative for any signs or indications of a tendon or muscle tear, the record reflects that the Veteran underwent a magnetic resonance imaging (MRI) in September 2009, the findings of which showed signs of "tendinopathy involving the supraspinatus tendon with an articular sided tear. . . ."  There was no evidence of a rotator muscle cuff atrophy.  The Veteran also testified during his hearing that his right shoulder disability had continued to worsen.  Although he was recently afforded a VA examination in connection to his right shoulder disability in March 2013, in light of the September 2009 MRI report and the Veteran's assertion that the severity of his disability has continued to steadily worsen, an updated VA examination is required in order to make an informed decision regarding the Veteran's current level of functional impairment and evaluate adequately his current level of disability.  Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).  VA's duty to assist the Veteran includes obtaining a thorough and contemporaneous examination where necessary to reach a decision on the claim.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

TDIU

The Veteran contends that he is unable to obtain or maintain employment as a result of his service-connected right shoulder disability, as well as due to his psychiatric, left shoulder, cervical spine and any non-cervical spine disorders.  In a December 2009 letter, VA orthopedic physician, J.E., M.D., reviewed the Veteran's treatment records, and based on his review of these records, determined that the Veteran would not be able to return to the work force at a job that would require prolonged fixed neck positioning, cervical spine extension, or use of his hands above mid-chest height.  According to Dr. E., without completing his education, and at his current age, it is likely that the Veteran will remain effectively totally and permanently disabled.  In light of the fact that additional development is required for a majority of the Veteran's claims, the issue of entitlement to TDIU cannot be decided prior to a final decision on his claims for service connection for depression, a left shoulder disability, a cervical spine disability and any non-cervical spine disorder.  

Accordingly, the case is REMANDED for the following action:

1. Provide the Veteran with a corrective VCAA notice letter informing him of the information and evidence needed to substantiate the claim for service connection for the left shoulder disability, cervical spine disorder depressive disorder, and any other spine disorder, to include as secondary to a service-connected disability.  

2. Request relevant records pertaining to treatment the Veteran has received for his bilateral shoulder disability, his cervical spine disability to include any neurological manifestations arising therefrom, any other spine condition separate and distinct from the cervical spine disability, and his depressive disorder from the VAMC in Philadelphia, Pennsylvania, from December 2009 to the present.  All such available documents should be associated with the claims file, and all efforts to obtain the evidence must be noted it the claims folder.  

3. Contact the Veteran and request that he provide the full name and most recent addresses for Dr. Pettis, Dr. Getz, as well as Drs. Julius Brooks and Philip Whiting.  The Veteran should also be requested to identify the name(s) and address(es) of any additional health care providers who have treated him for his bilateral shoulder disability, his cervical spine disability and any neurological manifestations arising therefrom, any non-cervical spine disorder, and his depressive disorder.  The Veteran should then be instructed to complete a release authorizing VA to request his private medical records from the designated current health care providers, to include Dr. Pettis, Dr. Clemmons at the Cooper Neurological Institute, Dr. Getz, Dr. Phillip Whiting, and Dr. Julius Brooks.  

After securing the appropriate release forms from the Veteran, the AOJ should attempt to obtain private treatment records pertaining to any treatment provided to the Veteran for any shoulder disability, his cervical spine disability, any spine disability other than the cervical spine disorder, any neurological disorders arising from his spine disorder(s), and his depressive disorder, from the above-referenced physicians and from any additional non-VA healthcare providers identified by the Veteran.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) (West 2002 & Supp. 2013) and 38 C.F.R. § 3.159(e) (2013). 

4. Thereafter, schedule the Veteran for a VA examination, with a VA orthopedic physician if possible, for the purpose of ascertaining the nature and etiology of his left shoulder disorder, his cervical spine disorder, and any other spine condition.  The claims folder and all records on Virtual VA must be made available to the examiner in conjunction with the examination.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed, and all pertinent pathology should be noted in the examination report.  The examiner should specifically take note of the June 1977 and September 1977 enlistment examination reports that indicate that the Veteran's left shoulder disability may have pre-existed his service.  The examiner should also take note of the August 1979 clinical note that reflects the Veteran's complaints of pain in his back.  With regard to the left shoulder disability, following a review of the record and an examination of the Veteran, the examiner must provide a response to the following:

a.) For any left shoulder disability diagnosed on examination, did the Veteran clearly and undebatably experience a pre-existing left shoulder disability prior to his period of active duty beginning in August 1977?  (Identify all evidence that undebatably proves pre-existence.)

b.) If so, is it clear and undebatable that the disability underwent no permanent increase in severity during service?

c.) If the examiner determines that the Veteran's left shoulder disability did not pre-exist service, then for any left shoulder disorder diagnosed on examination, the examiner should express an opinion as to whether it is at least as likely as not, i.e., a 50 percent probability or greater, that any such disability diagnosed on current examination had its onset in service, or is otherwise causally or etiologically related to the Veteran's military service?  

d.) If the examiner finds that it is unlikely that a left shoulder disability had its onset in service or is otherwise etiologically related to the Veteran's military service, then the examiner should also express an opinion as to whether it is at least as likely as not, i.e., a 50 percent probability or greater, that any left shoulder disability currently present was caused or aggravated (permanently worsened beyond normal progression) by the Veteran's service-connected right shoulder disability.  If the examiner finds that the right shoulder disability has not caused the left shoulder disability but rather has made it worse, the examiner should comment on when the onset of "aggravation" took place and whether the claims file contains sufficient medical evidence created before the onset of aggravation to establish a baseline of the level of severity of any left shoulder disability.  If a baseline is established, the examiner should comment on how much the left shoulder has worsened in severity as a result of the natural progress of the disability, if at all, from the time of the baseline to the current level of severity.  The examiner must provide a thorough and well-reasoned rationale for all opinions provided.  

If the examiner determines that he/she cannot provide an opinion without resorting to speculation, the examiner should explain the inability to provide an opinion, identifying precisely what facts could not be determined.  In particular, he/she should comment on whether an opinion could not be provided because the limits of medical knowledge have been exhausted or whether additional testing or information could be obtained that would lead to a conclusive opinion.  Jones v. Shinseki, 23 Vet. App. 382, 389 (2010).  

5. Then, with regard to the Veteran's cervical spine disability and any other spine condition, following a review of the record and an examination of the Veteran, the examiner should specify the nature of any current cervical spine disorder present and provide diagnoses for all such identified disorders, to include any neurological manifestations arising therefrom.  The examiner should also specify the nature of any other spine disorder present that is separate and distinct from the cervical spine disorder, to include any neurological disorders arising therefrom, and provide diagnoses for all such identified disorders.  For ANY cervical spine disorder, and/or any non-cervical spine disorder, and/or any neurological disorder(s) diagnosed on examination, or during the pendency of the claim which has resolved at the time of the examination, the examiner should provide an opinion as to whether it is at least as likely as not (i.e., a 50 percent or greater probability) that such disability had its onset in service or is otherwise related to the Veteran's military service, to include his in-service treatment for back pain in service.  In answering this question, the examiner should address the Veteran's assertions of ongoing pain and discomfort in his cervical spine and upper back region since service.  The examiner should set forth the medical reasons for accepting or rejecting the Veteran's statements regarding continuity of symptoms since military service.  

If the examiner finds that it is unlikely that any cervical, non-cervical (thoracolumbar), or neurological disorder(s) had its/their onset in service or is/are otherwise etiologically related to the Veteran's military service, then the examiner should also express an opinion as to whether it is at least as likely as not, i.e., a 50 percent probability or greater, that any cervical and/or non-cervical spine disorder, as well as any neurological disorder(s) currently present was/were caused or aggravated (permanently worsened beyond normal progression) by the Veteran's service-connected right shoulder disability.  If the examiner finds that the right shoulder disability has not caused the spine disability(ies) and/or neurological disabilities, but rather has made it/them worse, the examiner should comment on when the onset of "aggravation" took place and whether the claims file contains sufficient medical evidence created before the onset of aggravation to establish a baseline of the level of severity of any spine disability(ies).  If a baseline is established, the examiner should comment on how much the cervical and/or non-cervical spine disorder and/or neurological disorder has worsened in severity as a result of the natural progress of the disability, if at all, from the time of the baseline to the current level of severity.  The examiner must provide a thorough and well-reasoned rationale for all opinions provided.  

In addition, if the examiner finds that the Veteran's cervical spine disability is related to his military service, and/or secondary to a service-connected disability, the examiner should also express an opinion as to whether it is at least as likely as not, i.e., a 50 percent probability or greater, that any spine disorder present that is separate and distinct from the cervical spine disorder, and/or any neurological disorder(s) currently present was/were caused or aggravated (permanently worsened beyond normal progression) by the Veteran's cervical spine disability.  If the examiner finds that the cervical spine disorder has not caused the non-cervical spine disorder, and/or has not caused the neurological disorder but rather has made it/them worse, the examiner should comment on when the onset of "aggravation" took place and whether the claims file contains sufficient medical evidence created before the onset of aggravation to establish a baseline of the level of severity of any non-cervical spine disorder, as well as the baseline of the level of severity of any neurological disorder(s) present.  If a baseline is established, the examiner should comment on how much the non-cervical spine disorder(s) and/or neurological disorder has/have worsened in severity as a result of the natural progress of the disability(ies), if at all, from the time of the baseline to the current level of severity.  The examiner must provide a thorough and well-reasoned rationale for all opinions provided.  

If the examiner determines that he/she cannot provide an opinion without resorting to speculation, the examiner should explain the inability to provide an opinion, identifying precisely what facts could not be determined.  In particular, he/she should comment on whether an opinion could not be provided because the limits of medical knowledge have been exhausted or whether additional testing or information could be obtained that would lead to a conclusive opinion.  Jones v. Shinseki, 23 Vet. App. 382, 389 (2010).  

6. Schedule the Veteran for a VA psychiatric examination to determine the nature and etiology of any psychiatric disorder present.  The claims folder and all records on Virtual VA must be made available to the examiner in conjunction with the examination.  Psychological testing, and any additional studies, tests, and evaluations deemed necessary by the examiner should be performed, and all pertinent symptoms should be noted in the examination report.  For any psychiatric disorder diagnosed on examination, the examiner should provide an opinion as to whether it is at least as likely as not (i.e., a 50 percent or greater probability) that such disability had its onset in service or is otherwise related to the Veteran's military service.  

If the examiner finds that it is unlikely that any psychiatric disorder had its/their onset in service or is/are otherwise etiologically related to the Veteran's military service, then the examiner should also express an opinion as to whether it is at least as likely as not, i.e., a 50 percent probability or greater, that any psychiatric disorder currently present was caused or aggravated (permanently worsened beyond normal progression) by the Veteran's service-connected right shoulder disability.  If the examiner finds that the right shoulder disability has not caused the psychiatric disorder, but rather has made it worse, the examiner should comment on when the onset of "aggravation" took place and whether the claims file contains sufficient medical evidence created before the onset of aggravation to establish a baseline of the level of severity of any spine disability(ies).  If a baseline is established, the examiner should comment on how much the depression has worsened in severity as a result of the natural progress of the disability, if at all, from the time of the baseline to the current level of severity.  The examiner must provide a thorough and well-reasoned rationale for all opinions provided.  

In addition, the examiner should express an opinion as to whether it is at least as likely as not, i.e., a 50 percent probability or greater, that any psychiatric disorder currently present was caused or aggravated by any left shoulder disorder, cervical spine disorder, or any other non-cervical spine disorder that the Veteran may have. A complete rationale should be provided for all opinions expressed.  

If the examiner determines that he/she cannot provide an opinion without resorting to speculation, the examiner should explain the inability to provide an opinion, identifying precisely what facts could not be determined.  In particular, he/she should comment on whether an opinion could not be provided because the limits of medical knowledge have been exhausted or whether additional testing or information could be obtained that would lead to a conclusive opinion.  Jones v. Shinseki, 23 Vet. App. 382, 389 (2010).  

7. Additionally, schedule the Veteran for a VA orthopedic examination to assess the current severity and all manifestations of his service-connected right shoulder strain with arthritis.  (This may be done in connection with the orthopedic evaluation undertaken to address the service connection claims.)  The claims folder and all records on Virtual VA must be made available to the examiner in conjunction with the examination.  All indicated tests and studies should be conducted and all clinical findings reported in detail.  

Based on a review of the claims file, and examination findings, the examiner should describe the symptoms of the right shoulder disability with the following details: 

a.) Whether the right shoulder disability results in the following limitation of motion of the right arm: 

(A) 25 degrees from the side, 
(B) midway between side and shoulder level, or
(C) shoulder level. 

The examiner should also note whether there is any additional limitation of motion due to pain, weakened movement, excess fatigability, or incoordination of the right shoulder.  This determination should be expressed in terms of degrees of additional limited motion.  

The examiner should express an opinion concerning whether there would be additional limits on functional ability on repeated use or during flare-ups of the right shoulder (if the Veteran describes flare-ups), and, to the extent possible, provide an assessment of the functional impairment on repeated use or during flare- ups.  The examiner should assess the additional functional impairment on repeated use or during flare-ups in terms of the degree of additional range of motion loss of the right shoulder (beyond what is shown clinically).

b.) Whether the right shoulder disability results in recurrent dislocation of the scapulohumeral joint.  If so, characterize whether such dislocations occur with frequent episodes and guarding of all right arm movement or with infrequent and guarding of movement only at shoulder level.  

c.) With regard to any neurological disability resulting from the service-connected right shoulder disability, the specific nerve(s) affected should be specified, together with the degree of paralysis caused by service-connected disability, if any.   

d.) With regard to any muscular disability resulting from the service-connected right shoulder disability, identify the specific muscle groups(s) affected, together with the degree of impairment caused by service-connected disability, if any.  

Also, the examiner should specifically comment on the impact of the Veteran's service-connected right shoulder disability on his industrial activities, including his ability to obtain and to maintain employment.  

All opinions must be expressed in terms of medical certainty (i.e. probability of 50 percent or more).  A rationale for all opinions expressed must be provided.  If an opinion cannot be given without resort to speculation, the examiner should so state, provide an explanation, and identify any missing information that would facilitate a non-speculative opinion.  

8. After all the development has been completed, the AOJ should undertake any additional development action warranted in connection with the Veteran's claim for entitlement to a TDIU.  The AOJ must consider whether the Veteran is entitled to TDIU under the provisions of 38 C.F.R. § 4.16, based on impairment attributable to his service-connected disorder(s).  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  In so doing, the RO may decide to pursue further development of the Veteran's employment history, or to obtain additional medical evidence or medical opinion, as is deemed necessary.  If, following additional development, the Veteran's combined rating does not satisfy the requirements under 38 C.F.R. § 4.16(a), the AOJ should still take note of the December 2009 letter issued by Dr. E., and determine whether to refer the Veteran's claim for entitlement to a TDIU to the Director of Compensation and Pension for a determination in compliance with the provisions of 38 C.F.R. § 4.16(b) (2013).  The referral letter should comply with the regulation.  

9. After completing the above, and undertaking any additional evidentiary development deemed necessary, readjudicate the issues remaining on appeal.  If any benefit sought is not granted, the Veteran and his representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response before the case is returned to the Board.  

No action is required of the Veteran until he is notified by the RO; however, the Veteran is advised that failure to report for any scheduled examination may result in the denial of his claims.  38 C.F.R. § 3.655 (2013).  The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


